Citation Nr: 0006048	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-50 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed secondary to post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.

3.  Entitlement to a compensable evaluation for a scar of the 
mid upper back.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision issued 
by the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  While the veteran also perfected an 
appeal for an increased evaluation for service-connected 
PTSD, he was provided a 100 percent schedular evaluation for 
that disorder in a July 1999 rating decision.  While the 
veteran commenced an appeal on the issue of entitlement to an 
earlier effective date for the award of 100 percent 
evaluation for PTSD, that appeal was not perfected for 
appellate review.  See 38 C.F.R. § 20.200 (1999).


FINDINGS OF FACT

1.  The veteran did not have any diagnosis of hypertension at 
any time during or within one year after service, the first 
clinical notations of hypertension occur from the mid-1990's, 
there is no clinical or other competent evidence which 
relates hypertension to any incident, injury or disease of 
active service nor is there any competent evidence relating 
hypertension to service-connected PTSD.

2.  The veteran did not have a skin disorder during service 
or for many years after service and scaling of the skin, 
folliculitis and tinea pedis first noted in the 1990's is in 
no way related to any incident, injury or disease of active 
service nor are any of these skin disorders either 
presumptively or causally related to exposure to herbicides 
or Agent Orange in Vietnam.

3.  The scar of the mid upper back is insignificant, not 
tender, causes no functional impairment, and there is no 
identifiable retained foreign body or shrapnel.  


CONCLUSIONS OF LAW

1.  Claims for service connection for hypertension secondary 
to PTSD and for skin disorders secondary to Agent Orange 
exposure are not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107(a), 7105(d)(5) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

2.  The criteria for a compensable evaluation for a scar of 
the mid upper back have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Law and Regulation:  A person who submits a claim for VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  The Court of 
Appeals for Veterans Claims (Court) has provided that a well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such claim need not 
be conclusive but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Where the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991).  

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting his own or other lay testimony because lay 
persons are not competent to offer expert medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
sufficient evidence to render a claim well grounded under 
§ 5107(a).  If no cognizable evidence is submitted to support 
the claim, it cannot be well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

In Caluza v. Brown, 7 Vet. App. 498 (1995) the Court held 
that for a veteran's claim for service connection to be well 
grounded, there must be competent evidence of (1) current 
disability in the form of a medical diagnosis; (2) incurrence 
or aggravation of a disease or injury in the form of lay or 
medical evidence; and (3) a nexus (evidence of a causal 
connection) between in-service injury or disease and current 
disability in the form of medical evidence.  A claim that is 
not well grounded does not present of question of fact or law 
over which the Board has jurisdiction.  38 U.S.C.A. 
§ 7105(d)(5); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection may be established for disability 
resulting from disease or injury suffered in the line of 
duty.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for certain listed chronic disabilities such as 
hypertension if they are shown to have become manifest to a 
compensable degree within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected and, 
when thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When chronicity 
in service is not adequately supported, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

38 C.F.R. § 1154(b); 38 C.F.R. § 3.304(d) provides that in 
the case of any veteran who engaged in combat with the enemy 
in active military service during a period of war, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation.  However, 
§ 1154(b) only serves to lighten the evidentiary requirement 
for showing service incurrence of an injury or disease; it 
does not lighten the evidentiary requirements for proving a 
claim well grounded via competent evidence demonstrating 
present disability or a nexus between present disability and 
some remote injury or disease of active service.  See 
Kessel v. West, 13 Vet. App. 1 (1999).  That is, 38 U.S.C.A. 
§ 1154(b) is not a substitute for an otherwise well-grounded 
claim.  

A veteran who had active service in Vietnam during the 
Vietnam Era and has a disease listed at 38 C.F.R. § 3.309(e) 
is presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service 
period.  38 C.F.R. § 3.307(a)(6).  Regulations provide a list 
of diseases that are considered to be associated with 
herbicide exposure for purposes of presumptive service 
connection.  The following diseases shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied:  
Chloracne or other acneiform disease consistent with 
chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, soft-tissue sarcoma, multiple 
myeloma, and certain respiratory cancers.  Where chloracne or 
other acneiform disease consistent with chloracne or 
porphyria cutanea tarda become manifest to a compensable 
degree within one year of the last date in which the veteran 
was exposed to an herbicide agent during active service; 
where any respiratory cancer becomes manifest to a 
compensable degree within 30 years of the last date in which 
the veteran was exposed to an herbicide agent during active 
service; and where Hodgkin's disease, non-Hodgkin's lymphoma, 
soft-tissue sarcoma or multiple myeloma becomes manifest to a 
compensable degree any time after service, service incurrence 
will be presumed.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  

1.  Hypertension:  The service medical records do not contain 
any diagnoses of high blood pressure or hypertension.  The 
veteran filed his first claim for VA disability compensation 
in 1995, over 25 years after he was separated from service.  
He has argued that hypertension which he has at present was 
not incurred during service but that it was caused by or is 
secondary to service-connected PTSD.  A review of all of the 
clinical evidence on file shows that hypertension was first 
identified in the mid-1990's, many years after service 
separation.  A VA examination report of January 1998 contains 
the veteran's reported history of having been on hypertensive 
medication only for the past year and one half.  

Despite the veteran's assertions, there is not a single item 
of clinical or other competent evidence on file which relates 
the remote onset of hypertension to any incident, injury, or 
disease of active service including service-connected PTSD.  
Without such clinical evidence of causation in support of the 
veteran's contention, his claim for service connection for 
hypertension as secondary to PTSD is not well grounded.  The 
veteran is not himself competent to offer a medical opinion 
which is considered competent to provide a medical nexus 
between hypertension and service-connected PTSD.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

2.  Skin disorder:  The service medical records make no 
reference to any form of a skin disorder at any time.  The 
veteran's physical examination for separation in September 
1969 noted that the skin was normal.  In the accompanying 
report of medical history, the veteran did not indicate that 
he had any form of skin disease.  Again, the veteran did not 
file any claim for service-connected disability for over 
25 years after service separation.  

A VA outpatient treatment record from February 1996 contains 
a finding of folliculitis.  A VA general medical examination 
from February 1996 noted that the veteran had two complaints.  
He argued that he had a rash which occurred on his back and 
shoulders and elbows in the form of bumps that were pruritic 
and which stung but the veteran said he had no specific 
diagnosis.  He also complained of folliculitis of the scalp.  
The VA medical physician conducting this examination clearly 
wrote that "both the above are not related to Agent Orange 
exposure."  Interestingly, this examination actually 
contained no references to any particular skin disorder of 
any kind.  Under assessment, this examination pointed out 
that "Agent Orange examination demonstrates no Agent Orange-
related illness."

VA outpatient treatment records from a dermatology clinic in 
December 1996 noted alopecia (balding) of the scalp and 
multiple papules and scaling at the right elbow and some 
minimal scaling on the feet.  The assessment was folliculitis 
and tinea pedis.  However, VA general medical examinations 
from January 1998 and May 1999 contain no complaints, 
findings, treatment or diagnosis of any form of skin disease 
or disorder related to Agent Orange exposure or otherwise.  
The January 1998 VA examination report recorded that the 
veteran "denies...skin disease."

The veteran's claim for service connection for a skin 
disorder secondary to Agent Orange exposure is not well 
grounded because the veteran is not shown to have had any 
skin disorder at any time during or for many years after 
service and the first findings of dermatological problems 
from the 1990's are in no way clinically related to any 
incident, injury, or disease of active service, including 
Agent Orange exposure.  Additionally, the claim for service 
connection for a skin disorder secondary to Agent Orange 
exposure is not well grounded because the veteran is not 
shown to have a clinical diagnosis of any disorder for which 
presumptive service connection may be awarded in accordance 
with the laws and regulations as specified above.  That is, 
alopecia, tinea pedis, folliculitis, and scaling are not 
disorders identified by law and regulation to be 
presumptively related to Agent Orange exposure in Vietnam.  

While the veteran has apparently argued that these disorders 
are indeed chloracne or other acneiform disease consistent 
with chloracne, the veteran is not himself medically 
qualified to offer such opinion.  Again, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no diagnosis of 
chloracne or other disease consistent with chloracne nor is 
there any diagnosis of any other disease for which 
presumptive service connection for Agent Orange exposure may 
be awarded.  Because any actual skin disorders identified are 
first shown many years after service and are no way 
clinically related to service, the veteran's claim for 
service connection for any form of skin disorder presently 
identified is not well grounded.  

Other matter:  Although where claims are not well grounded, 
VA has no duty to assist the claimant in developing facts 
pertinent to the claims, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of the evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO has fulfilled its obligation under § 5103(a) in that the 
statements of the case have clearly advised the veteran that 
the reason that his claims for service connection were denied 
was based on an absence of competent clinical evidence 
showing that the remote onset of hypertension was secondary 
to PTSD, and an absence of evidence showing that a skin 
disorder was secondary to any incident, injury or disease of 
active service including Agent Orange exposure and that no 
skin disorder identified was presumed to be causally related 
to Agent Orange exposure.


II.  Rating for Scar

In accordance with the veteran's initial claims for service 
connection filed over 25 years after active service, and in 
recognition of the veteran's receipt of a Purple Heart Medal, 
the veteran was service connected for a shrapnel wound of the 
mid upper back in an April 1996 rating action.  A 
noncompensable evaluation was assigned and the veteran 
appealed.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The service medical records themselves do not identify a 
shell fragment wound scar of the mid upper back.  A February 
1996 VA general medical examination noted that there was a 
well-healed shrapnel wound in the midline of the upper part 
of the veteran's back.  This wound was noted as being 
"without sequelae."  This examination also noted that the 
veteran reported injuring his back on several occasions after 
service the last one resulting in apparent herniated disc 
diskectomy and laminectomy in 1995 and for which he was being 
evaluated for private insurance and workman's compensation as 
a result of these post-military-service back injuries.

In a January 1998 general medical VA examination, the veteran 
indicated he sustained a shrapnel wound of the upper back.  
He said that he did not have any surgery to remove any 
shrapnel and was left to heal on his own.  When asked how 
this bothered him at present, the veteran said "it doesn't 
bother me now" (quotes in original).  However, the veteran 
said he thought that there was still shrapnel inside the 
healed wound.  Examination of this scar resulted in a 
reported finding that it was not tender and it was not 
disfiguring and no palpable shell fragment could be palpated 
under the skin.  There were no residual limitations of 
function identified.  

In May 1999, another VA general medical examination resulted 
in a finding that the veteran had a shrapnel wound scar of 
the mid upper back which was "insignificant," "not 
tender," and which offered "no functional impairment."  

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability and claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  

Moderately disfiguring scars of the head, face or neck 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Scars which are superficial and poorly 
nourished with repeated ulceration warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803.  Scars 
which are superficial and tender and painful on objective 
demonstration warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Other scars will be rated on 
the limitation of function of any part affected.  38 C.F.R. 
§ 4.118, 7805.  

Rating for a Scar on the Mid Upper Back:  The veteran's claim 
for a higher evaluation regarding his initial grant of 
service connection for a scar of the mid upper back must be 
denied because there is simply no clinical evidence which 
shows that this service-connected scar is disabling in any 
way whatsoever.  Pictures on file reveal a barely discernible 
scar of the mid upper back which is not apparently adherent, 
which has no build-up of scar tissue, and which cannot be 
said to be disfiguring.  Other than his claim for an 
increased evaluation, during physical examinations the 
veteran has never reported that this scar affects him in any 
way.  He has stated that it is not tender or painful.  There 
is no clinical evidence showing that it affects the upper mid 
back or that there is any retained foreign body at or about 
the site of the scar nor is it shown by any objective 
evidence to be tender or painful or ulcerated or in any way 
disabling.  Accordingly, a compensable evaluation is not 
warranted for this scar.  The clear preponderance of the 
evidence on file is against a compensable evaluation for this 
scar at all times during the pendency of this appeal.


ORDER

Service connection for hypertension is denied.  

Service connection for a skin disorder is denied.

Entitlement to a compensable evaluation for a shell fragment 
scar of the mid upper back is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals




 


